Title: John Adams to Abigail Adams, 3 May 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia May 3d. 1796 Tuesday.
          
          The Result of Saturdays Debate in the H. of R. removes all Anxiety for the Remainder of this session, and leaves me at Liberty to ask Leave to go home. The state of my own Health which requires Relaxation and the sickness in my Family and Neighbourhood, would have well justified me, if I had retired even before the great Question was decided. I shall ask Leave this Day, unless something unforeseen should happen to prevent me. If I should obtain Leave of Absence after Thursday next I shall be at New York on sunday. Whether I shall go by Water or Land from thence will depend upon Circumstances. sometime in the Course of the Week after next I hope to see you, but there are so many Circumstances of Wind and Weather as well as other Things which may intervene, that I cannot make any Disposition by which I can calculate to a day or a Week when I shall get home.
          It is a Mortifying Consideration that five Months have been wasted upon a Question whether National Faith is binding on a Nation. Nothing but the Ignorance And Inexperience of this People can excuse them. Really We have not a right sense of moral or national Obligations. We have no National Pride—No National sense of Honour.
          I Suppose the Decision of The H. has determined The P.’s Resignation and Retirement. And The Question who shall Succeed him may occasion as much Controversy and Animosity as The Treaty with Great Britain, which was ultimately determined by no proper Considerations of Merit, but merely by fear of Constituents in many.
          If My Plan should be altered in any respects I shall write you an Account of it. I must Spend a little time, with the Children At New York. I have been five Months, without once mounting a horse and without one long Walk so that altho I have walked every day more or less, I am under some fears of the Effects upon my Health of a Journey of an 100 miles a day in a stage.
          The inclosed Letters please to file away carefully with the others. With the tenderest Affection I am
          
            J. A
          
        